DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/1/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalytchuk (J. Phys. Chem. C 2014, 118, 16393−16400) in view of Ma (J. APPL. POLYM. SCI. 2013, DOI: 10.1002/APP.39338), Sadeghimakki (2014 IEEE 40th Photovoltaic Specialist Conference (PVSC), Denver, CO, 2014, pp. 2262-2266), Rogach (J. Phys. Chem. C 2007, 111, 14628-14637), and Pang (Vol. 13, No. 1 / OPTICS EXPRESS 44)
Regarding Claim 1, Kalytchuk et al. teaches a solar cell having a surface coating comprising CdTe photoluminescent UV down shifting particles [Luminescent Down-Shifting layer (LDSL), Abstract, See figure in top right of abstract section, first page], the surface coating being positioned between the photoelectric cell and a source of UV light [In the figure in the abstract, the LDSL is between solar cell and sunlight, the sunlight is interpreted as a source of UV light], 
Kalytchuk et al. is silent on the surface coating having a thickness of 60 to 100 nm, a silicon solar cell, and photoluminescent UV down shifting particles dispersed throughout a pre-polymerized PMMA matrix, wherein the particles having a core shell structure comprising a core comprising CdTe and a shell comprising a thiol.
Ma et al. teaches quantum dots dispersed in PMMA [Abstract] where the thickness of the PMMA is 50-70 nm overlapping the claimed 60 to 100 nm [page 1551, bottom left of page].
Since Kalytchuk et al. teaches PVA and PMMA are known to be highly transparent polymers [Page 16394, section 2.2] and the surface coating is made of a polymer, and Ma et al. is concerned about producing transparent quantum dots in PMMA [Scheme 1, page 1549], it would have been obvious to of ordinary skill in the art before the filing of the invention to modify the surface coating of Kalytchuk et al. with the PMMA and PMMA thickness as taught by Ma et al. as it is merely the selection of a known material/thickness for quantum dots polymer matrices recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Since Kalytchuk et al. teaches a silicon solar cell with quantum dots in Table 1 [middle of page 16398], it would have been oblivious to one of ordinary skill in the art before the filing of the invention to utilize the silicon solar cell of Sadeghimakki et al. with the Luminescent Down Shifting layer of modified Kalytchuk et al. as it is merely the selection of known photoactive layer materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Rogach et al. teaches Thiol capped CdTe quantum dots as an alternative to CdTe stabilized with thioglycolic acid, providing increased photoluminescence quantum efficiency [Abstract].
Since Kalytchuk et al. teaches the use of CdTe quantum dots stabilized by thioglycolic acid [page 16394, section 2.2 right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the Thiol capped CdTe quantum dots of Rogach et al in place of the quantum dots of modified Kalytchuk et al. in order to provide increased photoluminescence quantum efficiency [Abstract].
Pang et al. teaches the method of producing a PMMA quantum dot composited by pre-polymerization [abstract], the method is used to prevent the QDs from separating away from the polymer matrix [page 46, middle of page].
Since modified Kalytchuk et al. teaches the use of PMMA with Quantum dots, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the PMMA of modified Kalytchuk et al. with the pre-polymerized PMMA of Pang et al. in order to prevent the QDs from separating away from the polymer matrix [page 46, middle of page].

Regarding Claim 3, within the combination above, modified Kalytchuk et al. teaches wherein the surface coating is a UV transparent polymer [page 16394, 2.2. QD LDSL Fabrication, right of page under QD-Based Luminescent Down Shifting Layer Deposition, PVA and PMMA are taught as being transparent polymers, PVA was used in the UV transparent polymer]
Regarding Claim 4, within the combination above, modified Kalytchuk et al. teaches wherein the polymer is PMMA [See rejection of claim 1]
Regarding Claim 6, within the combination above, modified Kalytchuk et al. is silent on wherein the surface coating has a photoluminescent UV down shifting particle density of about 1x10^4 to 1x10^7 particles per cubic mm.  Kalytchuk et al. teaches the optimization of CdTe quantum dots used in the LDSL [page 16396, middle right of page]. Different QD concentrations directly affect the flux of the solar spectrum absorbed by the LDSL, resulting in different net yields of down-shifted photons. The concentration should be optimized because above optimal concentration will lead to high parasitic absorption in the region where the efficiency of the (bare) solar cell is initially high. Furthermore, AM1.5 is taught in page 16396.
As the concentration of the QDs are variables that can be modified, among others, by adjusting the flux of the solar spectrum absorbed by the LDSL, with said flux of the solar spectrum absorbed by the LDSL changing as the concentration of the QDs are changed, the concentration of the QDs would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the surface coating has a photoluminescent UV down shifting particle density of about 1x10^4 to 1x10^7 particles per cubic mm” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the concentration of QDs of Kalytchuk et al.  to obtain the desired balance between the flux of the solar spectrum absorbed by the LDSL (In re 
Regarding Claim 21, within the combination above, modified Kalytchuk et al.  teaches wherein the surface coating is a spin-casted surface coating comprising photoluminescent UV down shifting particles dispersed throughout a pre- polymerized PMMA matrix. [Pang: page 48, bottom of page]

Claim 1, 3-4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (Nano Energy(2014) 4, 1–6)  in view of Kalytchuk (J. Phys. Chem. C 2014, 118, 16393−16400) and Ma (J. APPL. POLYM. SCI. 2013, DOI: 10.1002/APP.39338), Sadeghimakki (2014 IEEE 40th Photovoltaic Specialist Conference (PVSC), Denver, CO, 2014, pp. 2262-2266), Rogach (J. Phys. Chem. C 2007, 111, 14628-14637) and Pang (Vol. 13, No. 1 / OPTICS EXPRESS 44) (This is an alternative rejection closer to the claimed invention) 
Regarding Claim 1, Hodgson et al. teaches a solar cell [page 2 top right of page CdS/CdTe cell] having a surface coating comprising photoluminescent UV down shifting particles [page 2, experimental section middle left of page, QDs in PMMA films; furthermore, the QD in PMMA films are placed on top of CdTe PV devices, Abstract], the surface coating being positioned between the photoelectric cell [page 3, see bottom of page, figure 2 and table 2, LDS films are overlain on CdTe cell, and Figure 2 teaches haze percentage] and a source of UV light [page 2 bottom left of page, solar simulator AM1.5G filter, Examiner notes AM1.5 is designed for light within the atmosphere; therefore, would encompass UV light].
Hodgson et al. is silent on CdTe quantum dots, and the surface coating having a thickness of 60 to 100 nm, silicon solar cells, and photoluminescent UV down shifting particles having a core shell structure comprising a core comprising CdTe and a shell comprising a thiol.

Since Hodgson et al. teaches also teaches a luminescent down shifting layer comprising quantum dots, it would have been obvious to one of ordinary skill in the art before the filing of the invention to  replace the quantum dots of Hodgson et al. with the CdTe quantum dots of Kalytchuk et al. in order to provide beneficial improvement for suitable QD-based down-conversion material with high photoluminescence quantum yield as well as proper absorption and emission profiles [page 16394, top left of page] 
In addition, the combination would have been merely the selection of known quantum dots for luminescent down shifting layers recognized in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Ma et al. teaches quantum dots dispersed in PMMA [Abstract] where the thickness of the PMMA is 50-70 nm overlapping the claimed 60 to 100 nm [page 1551, bottom left of page].
Since Hodgson et al. teaches QD in PMMA [Abstract], and Ma et al. is concerned about producing transparent quantum dots in PMMA [Scheme 1, page 1549], it would have been obvious to of ordinary skill in the art before the filing of the invention to modify the surface coating of Hodgson et al. with the PMMA thickness as taught by Ma et al. as it is merely the selection of a known thickness for quantum dots in PMMA matrices recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Sadeghimakki et al. teaches a silicon solar cell with a down conversion layer of quantum dots above the solar cell [Abstract]. 
Since Hodgson et al. teaches a solar cell having a surface coating comprising photoluminescent UV down shifting particles,  it would have been oblivious to one of ordinary skill in the art before the filing of the invention to utilize the silicon solar cell of Sadeghimakki et al. with the Luminescent Down Shifting layer of modified Hodgson et al. as it is merely the selection of known photoactive layer materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Rogach et al. teaches Thiol capped CdTe quantum dots as an alternative to thioglycolic acid, providing increased photoluminescence quantum efficiency [Abstract].
Since Hodgson et al. is concerned about providing improved cell performance [abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the Thiol capped CdTe quantum dots of Rogach et al in place of the quantum dots of modified Kalytchuk et al. in order to provide increased photoluminescence quantum efficiency [Abstract].
Pang et al. teaches the method of producing a PMMA quantum dot composited by pre-polymerization [abstract], the method is used to prevent the QDs from separating away from the polymer matrix [page 46, middle of page].

Regarding Claim 3, within the combination above,  modified Hodgson et al. teaches wherein the surface coating is a UV transparent polymer [page 2, PMMA, middle left of page].
Regarding Claim 4, within the combination above,  modified Hodgson et al. teaches wherein the polymer is PMMA [page 2, PMMA, middle left of page].
Regarding Claim 6, within the combination above, modified Hodgson et al. teaches in table 1 QDs with a mass of 0.00 to 3.00 mg [page 2, bottom left of page]. At 0.00 mg of QDs in PMMA, the particle density is 0 particles per cubic mm. At 3.00 mg of QDs, the particle density is 4.50*10^17 particle per cubic mm. Examiner note QDs are quantum dots are interpreted semiconductor particles nanometers in size.
Examiner notes the 240 ug per cubic mm of QDs is the upper range of the table 1. Molar mass is used in QDs are used below. CdSSe/ZnS represents the total mass of the QDs. Final units are molecules of QDs per cubic mm.
                                            
                                                
                                                    
                                                        240
                                                         
                                                        u
                                                        g
                                                    
                                                    
                                                        
                                                            
                                                                m
                                                                m
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                        g
                                                    
                                                    
                                                        1
                                                        *
                                                        
                                                            
                                                                10
                                                            
                                                            
                                                                6
                                                            
                                                        
                                                         
                                                        u
                                                        g
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                         
                                                        m
                                                        o
                                                        l
                                                         
                                                        C
                                                        d
                                                        S
                                                        S
                                                        e
                                                        /
                                                        Z
                                                        n
                                                        S
                                                    
                                                    
                                                        112.411
                                                        g
                                                        +
                                                        32.065
                                                        g
                                                        +
                                                        78.96
                                                        g
                                                        +
                                                        65.39
                                                        g
                                                        +
                                                        32.065
                                                        g
                                                    
                                                
                                            
                                        *                                            
                                                
                                                    
                                                        6.022
                                                        *
                                                        
                                                            
                                                                10
                                                            
                                                            
                                                                23
                                                            
                                                        
                                                        m
                                                        o
                                                        l
                                                        e
                                                        c
                                                        u
                                                        l
                                                        e
                                                        s
                                                    
                                                    
                                                        1
                                                         
                                                        m
                                                        o
                                                        l
                                                         
                                                        C
                                                        d
                                                        S
                                                        S
                                                        e
                                                        /
                                                        Z
                                                        n
                                                        S
                                                    
                                                
                                            
                                        =4.50*10^17 molecules per cubic mm


Therefore, Hodgson et al. teaches wherein the surface coating has a photoluminescent UV down shifting particle density of about  0.00 to 4.50*10^17 particles per cubic mm overlapping the claimed  1x10^4 to 1x10^7 particles per cubic mm.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 21, within the combination above, modified Hodgson et al.  teaches wherein the surface coating is a spin-casted surface coating comprising photoluminescent UV down shifting particles dispersed throughout a pre- polymerized PMMA matrix. [Pang: page 48, bottom of page]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726